Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stagg (US 2015/0339896) in view of Tanguay (US 2004/0095253) and Riesebosch (US 2012/0321321).
As per claim 13, Stagg teaches a life safety device comprising: a housing (Stagg, fig. 1 and [0012] and [0036]: The signal device, which is a life safety device because it provides safety signaling, includes a housing); an actuatable mechanism coupled to the housing (Stagg, fig. 3 and [0053]: The housing includes an actuatable button); a detector coupled to the housing (Stagg, fig. 2 and [0039]-[0040]: The signaling devices includes various detection devices in the housing), wherein the detector senses one or more conditions adjacent the life safety device (Stagg, fig. 2 and [0039]-[0040]: The detection devices sense conditions in the environment of the signaling device); a visual warning system disposed within the housing (Stagg, fig. 5 and [0049]-[0050]: The signaling device includes an LED system for providing visual warnings), the visual warning system including: an indicator at least partially visible at the exterior of the housing (Stagg, fig. 5 and [0049]-[0050]: The warning light from the LED system includes a transparent based which passes light outside the signaling device to be visible outside the signaling device, such as on the wall); and at least one light source for illuminating the indicator (Stagg, fig. 5 and [0049]-[0050]: The light source is the LEDs), wherein a color used to illuminate the indicator is selected in response to the condition sensed by the detector (Stagg, fig. 5 and [0049]-[0052]: Different colors are selected to indicate different triggering events or conditions);
Stagg does not disclose:
the indicator being arranged adjacent to the actuatable mechanism at the exterior of the housing;
wherein operation of the at least one light source for illuminating the indicator varies based on a time of day.
However, in the same art of safety devices with indicators, Tanguay, fig. 7 and [0065]-[0067], teaches that the indicator, which is the LEDs with the light pipe, can have alternative arrangements so the light is viewed from beneath the detector or from other sides of the detector. Thus, in this combination, Tanguay’s light pipe could be arrange to output the light on the same side of the detector as Stagg’s button, thus making the indicator arranged adjacent to the button at the exterior of the housing.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Stagg’s light output to be arranged differently for the light to be output on a different side of the signal device, as taught by Tanguay. The motivation is because the specific side or location of the indication is only important insofar as the visual signal can be viewed by a user (Tanguay, [0067]).
Additionally, in the same art of LED light sources, Riesebosch, [0007]-[0010], teaches that the LED output may vary based on the ambient light level, which corresponds to the time of day.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Stagg’s LED output to be based on ambient light levels, as taught by Riesebosch. The motivation is because the LED light output may only be needed for in low light level situations, thus providing power saving by not outputting unneeded light (Riesebosch, [0010]).
As per claim 14 (dependent on claim 13), Stagg, Tanguay, and Riesebosch further teaches:
wherein the at least one light source includes a first light source, a second light source, wherein the first light source has a first color, and the second light source has a second color, the first color and the second color being distinct (Stagg, fig. 5 and [0052]: There are multiples LEDs that can have distinct colors).  
As per claim 15 (dependent on claim 14), Stagg, Tanguay, and Riesebosch further teaches:
wherein the first light source is used to illuminate the indicator in response to a first condition sensed by the detector and the second light source is used to illuminate the indicator in response to a second condition sensed by the detector (Stagg, fig. 5 and [0052]: There are multiples LEDs that can have distinct colors and are used to indicate the different triggering events, or conditions, with the different colors).  
As per claim 17 (dependent on claim 13), Stagg, Tanguay, and Riesebosch further teaches:
wherein the indicator includes a bi-directional, passive light transmission device positioned generally adjacent the at least one light source (Stagg, figs. 2 and 5 and [0049]-[0052]: The signaling device includes a transparent base which is used to transmit light from the LEDs to outside the signaling device).
As per claim 18 (dependent on claim 13), Stagg, Tanguay, and Riesebosch further teaches:
wherein the at least one light source is operable as a receiver for measuring ambient light adjacent the life safety device, the receiver being positioned within the housing adjacent the light transmission device (Riesebosch, [0007]-[0010]: One of the LEDs may be used as the receiver and is positioned adjacent the other LEDs).
As per claim 19 (dependent on claim 13), Stagg, Tanguay, and Riesebosch further teaches:
wherein the at least one light source is a light emitting diode (Stagg, fig. 5 and [0049]-[0052]: The lights source is LEDs).
As per claim 20, Stagg, Tanguay, and Riesebosch renders obvious the claim limitations as in the consideration of claim 13 and additional limitations are met as in the consideration of claim 15 (which includes the consideration of claim 14) above.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stagg, Tanguay, and Riesebosch in view of Chavis et al. (US 4,340,885).
As per claim 16 (dependent on claim 14), Stagg, Tanguay, and Riesebosch does not disclose:
wherein both the first light source and the second light source are used to illuminate the indicator in response to a third condition sensed by the detector.
However, in the same art of using multiple color LEDs to indicate different conditions, Chavis, col. 1 lines 11-16 and 65-68, teaches that combinations of the different LEDs with their different colors can be used to indicated different conditions.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Stagg, Tanguay, and Riesebosch’s LED outputs to be combined to indicate different conditions, as taught by Chavis. The motivation is to enable a greater variety of conditions and condition levels to be indicated since combined colors of LEDs provides the predictable results of allowing for more different indicating options.
Allowable Subject Matter
Claims 2, 3-7, 9, 11, and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches the majority of the claim limitations, however, there is insufficient motivation for the combination of references required to meet the claimed invention as a whole. Particularly, there is not reasonable combination of references sufficient to meet “wherein in a first mode of operation of the life safety device, a first light source is operable as the transmitter and a second light source is operable as the receiver and in a second mode of operation of the life safety device, the second light source is operable as both the transmitter and the receiver” in combination with the other claim limitations.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699